INDUSTRIAL REAL ESTATE LEASE

(MULTl-TENANT FACILITY)

 

ARTICLE ONE: BASIC TERMS

 

This Article contains the Basic Terms of this Lease between the Landlord and
Tenant named below. Other Articles, Sections and Paragraphs of the Leases
referred to in this Article One explain and define the Basic Terms and are to be
read in the conjunction with the Basic Terms.

 

Section 1.01. Date of Lease: May 15, 2014   Section 1.02. Landlord  (include
legal entity): York Nevada Management South, LLC dba Valley View Business Center
Address of Landlord;  

6280 S. Valley View Blvd., Suite 106

Las Vegas, NV 89118

Section 1.03. Tenant (include legal entity):

Avalanche International, Corp.

6625 S. Valley View Blvd., Suite 208/210

Las Vegas, NV 89118

Section 1.04.

Property: The property of the Landlord's multi-tenant real property development
known as Valley View Business Center and described or depicted in Exhibit "A"
(the "Project"). The Project includes the land, the buildings, and all other
improvements located on the land, and the common areas described in Paragraph
4.05. (a). The Property is (include street address, approximate square footage
and description). Approximately 4.560 square feet of office/warehouse space
located at 6625 S. Valley View Blvd., Suite 208/210, Las Vegas. NV 89118 in the
County of Clark

 

Section 1.05 Lease Term:             Three (3) years Three (3) months beginning
on June 1. 2014 or such other date as is specified in this Lease, and ending on
August 31, 2017. Section 1.06 Permitted Use:              (See Article
Five)  General office/warehouse functions for a liquid smoke products company
and other related lawful uses Section 1.07. Tenant’s Guarantor: (If none, so
state) Todd Ault Section 1.08.

Brokers: (See Articles Fourteen) (If none, so state)

Landlords Broker: Heller Companies, LLC: Theresa Vinuya

Tenant’s Broker: Independent Real Estate Professionals Las Vegas; Cody Starrett

Section 1.09 Commission Payable to Tenant’s Broker: (See Articles Fourteen)
Under separate agreement Section 1.10 Initial Security Deposit: (See Section
3.03) $24,806.40 Section 1.11 Vehicle Parking Spaces Allocated to Tenant: (See
Section 4.05) Fifteen (15) Section 1.12

Rent and Other Charges Payable by Tenant:

(a)     BASE RENT Five Thousand One Hundred Fifty-two dollars & 80/100 Dollars
($5,152.80) per month for the first Twelve months, as provided in Section 3.01,
and shall be increased on the first day of the 13th, 25th, 37th, 49th month(s)
after the Commencement Date, either (i) as provided in Section 3.02, or (ii) 4%
fixed(If (ii) is completed, then (i) and Section 3.02 are inapplicable)

(b)                   OTHER PERIODIC PAYMENTS:(i) Real Property Taxes (See
Section 4.02); (ii) Utilities (See Section 4.03); (iii) Insurance Premiums (See
Section 4.04); (iv) Tenant's Initial Pro Rata Share of common Area expense 3.78
% (See Section 4.05); (v) Impounds for Insurance Premiums and Property Taxes
(See Section 4.08); (vi) Maintenance, Repairs and Alterations (See Article Six).

Section 1.13 Landlord's Share of Profit on Assignment or Sublease: (See Section
9.05) One Hundred Percent (100%) of the Profit (the Landlord's Share"). Section
1.14

Riders: The following Riders are attached to and made part of this Lease: (If
none, so state)

Exhibit A

Exhibit B

Option to Extend Lease Term

Guaranty of Lease

Duties Owed a Nevada Real Estate Licensee (2)

Acknowledgement of NNN Charges

Rules & Regulations

 

 

 

 

ARTICLE TWO: LEASE TERM

 

Section 2:01 Lease, of Property For Lease Term. Landlord leases the Property to
Tenant and Tenant leases the Property from Landlord for the Lease Term. The
Lease Term is for the period stated in section 1.05 above and shall begin and
end on the date specified in Section 1.05 above, unless the beginning or end of
the Lease Term is changed under any provision of the Lease. The “Commencement
Date" shall be the date specified in Section 1.05 above for the beginning of the
Lease Term, unless advanced or delayed under any provision of this Lease.

 

Section 2:02. Delay in Commencement. Landlord shall not be liable to Tenant if
Landlord does not deliver, possession of the Property to Tenant on the
Commencement Date. Landlord's non-delivery of the Property to Tenant on that
date shall not affect this Lease or the obligations of Tenant under this Lease
except that the Commencement Date shall be delayed until Landlord delivers
possession of the Property to Tenant and the Lease Term shall be extended for a
period of time equal to the delay in delivery of possession of the Property to
Tenant, plus the number of days1necessary to end the Lease Term on the last day
of a month. If Landlord does not deliver possession of the Property to Tenant
within sixty (60) days after the Commencement Date, Tenant may elect to cancel
this Lease by giving written notice to Landlord Within ten (10) days after the
sixty (60) day period ends. If Tenant gives such notice, the Lease shall be
canceled and neither Landlord nor Tenant shall have any further obligations to
the other. If Tenant does not give such notice, Tenant's rights to cancel the
Lease shall expire and the Lease Term shall commence upon the delivery of
possession of the Property to Tenant. If delivery of possession of the Property
to Tenant is delayed, Landlord and Tenant shall, upon such delivery, execute an
amendment to this Lease setting forth the actual Commencement Date and
expiration date of the Lease. Failure to execute such amendment shall not affect
the actual Commencement date and expiration date of the Lease.

 

Section.2:03 Early Occupancy. If Tenant occupies the Property prior to the
Commencement Date, Tenant's occupancy of the Property shall be subject' to all
of the provisions of this Lease. Early occupancy of the Property shall not
advance the expiration date of this Lease. Tenant shell pay Base Rent and all
other charges specified in this Lease for the early occupancy period.

 

Section 2.04. Holding Over. Tenant shall vacate the Property upon the expiration
or earlier termination of this Lease Tenant shill reimburse Landlord for and
indemnify Landlord against all damages that Landlord incurs from Tenant's delay
in vacating the Property. If Tenant does not vacate the Property upon the
expiration or earlier termination of the Lease and Landlord thereafter accepts
rent from Tenant, Tenant's occupancy of the Property shall be a "month-to-month
tenancy, subject to all of the terms of this Lease applicable to a
month-to-month tenancy, except that the Base Rent then in effect shall, be
increased by Fifty percent (50%).

 

ARTICLE THREE: BASE RENT

 

Section 3.01.Time and Manner of Payment. Upon execution of this Lease, Tenant
shall pay Landlord the Base Rent in the amount stated in Paragraph l.12(a) above
for the first month of the Lease Term. On the first day of the second month of
the Lease Term and each month thereafter, Tenant shall pay Landlord the Base
Rent, in advance, without offset, deduction or prior demand. The Base Rent shall
be payable at Landlord's address or at such other place as Landlord may
designate in writing.

 

Section 3:02. Cost of Living Increases. The Base Rent shall be increased on each
date (the “Rental Adjustment Date”) stated in paragraph 1.12(a) above in
accordance with the increase in the United States Department of Labor, Bureau of
Labor Statics and Consumer Price Index for All Urban Consumer (all items for the
geographical Statistical Area in which the Property is located on the basis of
1982-1984-100) (the “Index”) as follows:

 

(a)                 The Base Rent (the “Comparison Base Rent”) in effect
immediately before each Rental Adjustment Date shall be increased by the
percentage that the Index has increased from the date (the “Comparison Date”) on
which payment of the Comparison Base Rent began through the month in which the
applicable Rental Adjustment Date occurs. The Base Rent shall not be reduced by
reason of such computation. Landlord shall notify Tenant of each increase by
written statement, which shall include the Index for the applicable Comparison
Date, the Index for the applicable Rental Adjustment Date, the percentage
increase between those Indices, and the new Base Rent. Any increase in the Base
Rent provided for in this Section 3.02 shall be subject to any minimum or
maximum increase, if provided for in Paragraph 1.12(a).

 

(b)                 Tenant shall pay the new Base Rent from the applicable
Rental Adjustment Date until the next Rental Adjustment Date. Landlord’s notice
may be given after the applicable Rental Adjustment Date of the increase, and
Tenant shall pay Landlord the accrued rental adjustment for the months elapsed
between the effective date of the increase and Landlord’s notice of such
increase within ten (10) days after Landlord’s notice. If the format or
components of the Index are materially changed after the Commencement Date,
Landlord shall substitute an index which is published by the Bureau of Labor
Statistics or similar agency and which is most nearly equivalent to the Index in
effect on the Commencement Date. The substitute index shall be used to calculate
the increase in the Base Rent unless Tenant object to such index in writing
within fifteen (15) days after receipt of Landlord’s notice. If Tenant objects,
Landlord and Tenant shall submit the selection of the substitute index for
binding arbitration in accordance with the rules and regulations of the American
Arbitration Association at its office closest to the Property. The costs of the
arbitration shall borne equally by Landlord and Tenant.

 

Section 3.03. Security Deposit; Increases.

(a)                 Upon the execution of this lease, Tenant shall deposit with
Landlord a cash Security Deposit in the, amount set forth in Section 1:10 above.
Landlord may apply all or part of the Security Deposit to any unpaid rent or
other charges due from Tenant or to cure other defaults of Tenant. If Landlord
uses any part of the Security Deposit, Tenant shall restore the Security Deposit
to its full amount within ten (10) days after Landlord's written request.
Tenants failure to do so shall be a material default under this Lease. No
interest shall be paid on the Security Deposit. Landlord shall not be required
to keep the Security Deposit separate from its other accounts and no trust
relationship is created with respect to the Security Deposit.

(b)                 Each time the Base Rent is increased, Tenant shall deposit
additional funds with Landlord sufficient to increase the Security Deposit to au
'amount which bears the same relationship to the adjusted Base Rent as the
initial Security Deposit bore to the initial Base Rent.!

 

Section3:04. Termination; Advance Payments. Upon termination of this Lease under
Article Seven (Damage and Destruction); Article Eight (Condemnation) or any
other termination not resulting from Tenant's default, and after Tenant has
vacated the Property in the manner required by this Lease, Landlord shall refund
or credit to Tenant (or Truant’s successor;) the unused·:portion of the Security
Deposit, any advance rent or other advance payments made by Tenant to Landlord,
and any amounts paid for real property taxes and other reserves which apply to
any time periods after termination of the Lease.

 

2

 

 



ARTICLE FOUR: OTHER CHARGES PAYABLE BY TENANT

 

Section 4.01. Additional Rent. All charges payable by Tenant other than Base
Rent are called "Additional Rent". Base Rent. . The term 'rent" shall mean Base
Rent and Additional Rent.

 

Section 4:02. Property Taxes.

(a)                 Real Property Taxes. Tenant shall pay all real property
taxes on the Property (include: any fees, taxes or assessments against, or as a
result of, any tenant improvements installed on the Property by or for the
benefit of Tenant) during the Lease Term Subject to Paragraph 4.02(c) and
Section 4.08 below, such payment shall be made at least ten (10) days prior to
the delinquency date of the taxes. Within such ten (10) day period, Tenant shall
furnish Landlord::With, satisfactory evidence that the real property taxes have
been paid. Landlord shall reimburse Tenant for any real property taxes, paid by
Tenant covering any period of time prior to or after the Lease Term. If Tenant
fails to pay the real property taxes when due, Landlord may pay the taxes and
Tenant shall reimburse Landlord for the amount of such tax payment as Additional
Rent.

(b)                 (b) Definition of "Real Property Tax." "Real property tax"
means: (i) any fee, license fee, license tax, business license fee, commercial
rental tax, levy, charge, assessment, penalty or tax imposed by any taxing
authority against the Property; (ii) any tax on the Landlord's right to receive,
or the receipt of, rent or income from the Property or against Landlord's
business of leasing the Property; (iii) any tax or charge for fire protection,
streets, sidewalks, road maintenance, refuse or other services provided to the
Property by any governmental agency; (iv) any tax imposed upon this transaction
or, based1upon a re-assessment of the Property due to change of ownership, as
defined by applicable law, or other transfer of all o part1of Laudl01d's
interest in the Property; and (v) any charge or fee replacing any tax previously
included within the definition of real property tax. "Real Property Tax" does
not, however, include Landlord’s· federal or state income, franchise,
inheritance or estate taxes.

(c)                 Joint Assessment. If the Property is not separately
assessed, Landlord shall reasonably: determine Tenant's share of the real
property tax payable by Tenant under Paragraph 4.02 (a) from the assessor's
worksheets or other reasonably available information. Tenant shall pay such
share to Landlord within fifteen (15) days after receipt of Landlord’s written
statement.

(d)                 Personal Property Taxes.

                                         (i)                        Tenant shall
pay all taxes charged against trade fixtures, furnishings, equipment or any
other personal property belonging to Tenant. Tenant shall try to have personal
property taxed separately from the Property.

                                         (ii)                        If any of
Tenant's personal property is taxed with the Property, Tenant shall pay Landlord
the taxes for the personal property within fifteen (15) days after Tenant
receives a written statement from Landlord for such personal property taxes.

 

Section 4:03. Utilities. Tenant shall pay, directly to the appropriate supplier,
the cost of all natural gas, heat light, power; seer services telephone, water,
refuse disposal and other utilities and services supplied to the Property.
However; if any services or utilities are jointly metered with other property,
Landlord shall make a reasonable determination of Tenant's proportionate share
of the cost of such utilities and services and Tenant shall pay such share to
Landlord within fifteen (15) days after receipt of Landlord’s written statement.

 

Section 4.04. Insurance Policies.

(a)                 Liability Insurance. During the Lease Term, Tenant shall
maintain policy of commercial general liability insurance (sometimes known as
broad form comprehensive general liability insurance) insuring Tenant against
liability for bodily injury, property damage (eluding loss of use of property)
and personal injury arising out of the operation, use or occupancy of the
Property. Tenant shall name Landlord as additional insured under such policy.
The initial amount of such policy shall be One Million Dollars ($1,000,000) per
occurrence and shall be subject to periodic increase based upon inflation,
increased liability awards, recommendation of Landlord’s professional insurance
advisers and other relevant factors. The liability insurance obtained by Tenant
under this Paragraph 4.04(a) shall (i) be primary and non-contributing (ii)
contain cross-liability endorsements; and (iii) insure Landlord against Tenant's
performance under Section 5.05, if the matters giving rise to the indemnity
under section 5.05 result from the negligence of Tenant. The amount and coverage
of such insurance shall not limit Tenant's liability nor relieve Tenant of any
other obligation under this. Lease. Landlord may also obtain comprehensive
public liability insurance in an amount and with coverage determined by Landlord
insuring Landlord against liability arising out of ownership, operation, use or
occupancy of the Property. The policy obtained by the ··Landlord, shall not be
contributory and shall not provide primary insurance.

(b)                 Property and Rental Income Insurance. During the Lease Term,
Landlord shall maintain policies of insurance covering loss of or damage to the
Property in the full amount of its replacement value. Such policies shall
contain inflation Guard Endorsement and shall provide protection against all
'perils included within the classification of fire, extended coverage;
vandalism, malicious mischief, special extended perils (all risk), sprinkler
leakage and any other perils that Landlord deems reasonably necessary. Landlord
shall have the right to obtain flood and earthquake insurance if required by any
lender holding• a security interest in the Property. Landlord shall not obtain
insurance for Tenant's fixtures or equipment or building improvements installed
by Tenant on the Property. During the Lease Term, Landlord shall also maintain a
rental, income insurance, policy, with loss payable to Landlord, in an amount
equal to one year's Base Rent, plus estimated real property taxes and insurance
premiums. Tenant shall be liable for the payment of any deductible amount under
Landlord or ' Tenant's insurance1 policies maintained pursuant to this Section
4.04, in an amount not to exceed Ten Thousand Dollars ($'10,000) Tenant, shall
not do or permit anything to be done which invalidates any such insurance
policies.

(c)                 Payment of Premiums. Subject to Section 4.08, Tenant shall
pay all premiums for the insurance policies described in Paragraph 4:04(a) and
(b) (whether obtained by Landlord or Tenant) within fifteen (15) days after
Tenant's receipt of a copy of the .premium statement or other evidence of the
amount due, except Landlord shall pay all premiums for non-primary comprehensive
public liability insurance which Landlord elects to obtain as provided in
Paragraph 4.04(a). For insurance policies maintained by Landlord, which cover
improvements on the entire Project, Tenant shall pay Tenant's prorated' share of
the premiums, in accordance with the formula in Paragraph 4.05(e) for
determining Tenant's share of Common Area costs. If insurance policies
maintained by Landlord cover improvements: on real property other than the
Project, Landlord shall deliver to Tenant a statement of the premium applicable
to the Property showing in reasonable detail how Tenant's share of the premium
was computed. If the Lease Term expires before the expiration of an insurance
policy, maintained by Landlord, Tenant shall be liable for Tenant's prorated
share of the insurance, premiums. Before the Commencement Date, Tenant shall
deliver to Landlord a copy of any policy of insurance; which Tenant is required
to maintain under this Section 4.04. At least thirty (30) days prior to the
expiration of any such policy, Tenant shall deliver to Landlord a renewal of
such policy. As an alternative to providing a policy of insurance, Tenant shall
have the right to provide Landlord 'a certificate of insurance, executed by an
authorized officer of the insurance company, showing that the insurance which
Tenant is required to maintain under this Section 4.04 is in full force and
effect and containing such other , information which Landlord reasonably
requires.

3

 

 



(d)                 General Insurance Provisions

                                           (i)                        Any
insurance that Tenant is required to maintain under this Lease shall include a
provision which requires the insurance carrier to give Landlord not less than
thirty (30) days written notice prior to any cancellation or modification of
such coverage.

                                         (ii)                        If Tenant
fails to delivery policy, certificate or renewal to landlord required under this
Leases within the prescribed time period or if any such policy is cancelled or
modified during the Lease Term without Landlord's consent, Landlord may obtain
such insurance, in which case Tenant shall reimburse Landlord for the cost of
such insurance: within fifteen (15) days 'after receipt of a statement that
indicates the cost of such insurance.

                                        (iii)                        (iii)
Tenant shall maintain all insurance required under this Lease with companies
holding a "General Policy Rating" of A-l2 or better, as set forth in the most
current issue of "Best Key Rating Guide" Landlord and Tenant acknowledge the
insurance markets are rapidly changing and that insurance in the form of amounts
described in this .Section 4:04 may not be available in the future. Tenant
acknowledges that the insurance described in this Section 4.04 is for the
primary benefit of Landlord at any time during the Lease Term, Tenant is unable
to maintain the insurance required under the Lease, Tenant shall nevertheless
maintain insurance coverage which is customary and commercially reasonable in
the insurance industry for Tenant's type of business, as that coverage may
change from time to time. Landlord makes no representation as to the adequacy of
such insurance to protect Landlord or Tenant's interests. : Therefore Tenant
shall obtain any such additional property or liability insurance that Tenant
deems necessary to protect Landlord and Tenant.

                                       (iv)                    (iv) Unless
prohibited under any applicable insurance policies maintained, Landlord and
Tenant each hereby waive any all rights of recovery against the other, or
against the officers, employees, agents or representatives of the other, if or
loss of or damage to its property or the property of others under its control,
if such loss or damage is covered by any insurance, policy in force (whether or
not described in this Lease) at the time of such loss or damage. Upon obtaining
the required policies of insurance, Landlord and Tenant shall give notice to the
insurance carriers of this mutual waiver of subrogation

 

Section 4:05. Common Areas; Use, Maintenance and Costs.

 

(a) Common Areas. As used in this Lease, "Common Areas" shall mean all areas
within Project, which are available for the common use of tenants of the Project
and which are not leased or held for the exclusive use of Tenant or other
Tenants, including, but not limited to, parking areas, driveways, sidewalks,
loading areas access roads, corridors, landscaping and planted areas. Landlord,
from time to time, may change the size, location, nature and use of any of the
Common Areas, convert Common Areas into leasable areas, construct additional
parking facilities (including- parking structures) in the Common Areas, an
increase or decrease Common Area land and/or facilities. Tenant acknowledges
that such activities may result in inconvenience to Tenant. Such activities and
changes are permitted if they do not materially affect Tenant's use, of the
Property,

(b) Use of Common Areas. Tenant shall have the nonexclusive right (in common
with other tenants and all others to. whom Landlord has granted or may grant
such nights) to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations as Landlord may establish from time to time.
Tenant shall abide by such rules and regulations and hall use its best effort to
cause others who use the Common Areas with Tenant's express or implied
permission to abide by Landlords rules and regulations. At any time, Landlord
may close any Common Areas.to perform any acts the Common Areas as, in
Landlord's judgment, are desirable to improve the Project Tenant shall not
interfere with the rights of Landlord, other tenants or any other person
entitled to use the Common Areas.

(c) Specific Provision re: Vehicle Parking. Tenant shall be entitled to use the
number of vehicle parking spaces in the Project allocated to Section 1.11of the
Lease without paying any additional rent. Tenant's parking shall not be reserved
and shall be limited to vehicles no larger than standard size automobiles or
pickup utility vehicles. Tenant shall not cause large trucks or other large
vehicles to be parked within the Project or on the adjacent public streets.
Temporary parking of large delivery vehicles m the Project y be permitted by the
rules and regulations established by Landlord. Vehicles shall be parked only in
stripe parking spaces and not in driveways, loading areas or other locations not
specifically designated for parking. Handicapped spaces shall only be used by
those legally permitted to use them. If Tenant parks more vehicles '.11,the
parking area than the number set forth in Section 1.11 of this Lease, such
conduct shall be a material breach of this Lease.: In addition to Landlord's
other remedies under the Lease, Tenant shall pay a daily charge determined by
Landlord' for each such additional vehicle.

(d) Maintenance in Common Areas. Landlord shall maintain the Common Areas in
good order condition and repair and shall operate the Project, in Landlord's
sole discretion, as a first-class industrial/commercial real property
development. Tenant shall pay Tenant's pro rata share (as determined below) of
all costs incurred by Landlord for the operation and maintenance of the Common
Areas. Common Areas costs include, but are not limited to costs and expenses for
the following: gardening and landscaping; utilities, water and sewage charges;
maintenance of signs (other than tenants signs); premiums for liability;
property damage, fire and other types of casualty insurance on the Common Areas
and workers compensation insurance; all property taxes and assessments levied on
or attributable to the Common Areas and all Common Area improvements; all
personal property taxes levied on or attributable to personal property used in
connection with the Common Areas; straight-line depreciation on personal
property owned by Landlord which is consumed in the operation or maintenance of
the Common Areas; rental or lease payments paid by Landlord for rented or leased
personal property used in the operation or maintenance cleaning, refuse removal,
security and similar items; reserves for roof replacement and exterior painting
and other appropriate reserves;. and a reasonable allowance to Landlord for
Landlord's supervision of the Common Areas (not to exceed five percent (5%) of
the gross rents of the Project for the calendar year). Landlord may cause any or
all of such services to be provided by third parties and the cost of such
services shall be included in Common Areas costs. Common Area costs shall not
include depreciation of real property that forms part of the Common Areas.

(e) Tenant's Share and Payments. Tenant shall pay Tenant's annual pro rata share
of all Common Area Costs (prorated' for any fractional month) upon written
notice from Landlord that such costs are due and payable, and in any event
prior, to delinquency. Tenant's pro rata share shall be calculated by dividing
the square foot area of the Property, as set forth in Section 1.04 of the Lease
by the aggregate square foot area of the Project which is leased or held for
lease by tenants, as of the date on which the computation is made. Tenant's
initial pro rata share is set out in Paragraph l.12(b).·Any changes in the
Common Area costs and/or the aggregate area of the Project leased or held for
lease during the Lease Term shall be effective on the first day of the month
after such change occurs. Landlord may, at Landlord's election, estimate in
advance and charge to Tenant as Common Area costs all real property taxes for
which Tenant is liable under Section 4.02 of the Lease, all insurance premiums
for which Tenant is liable under Section 4.04 of the Lease, all maintenance and
repair costs for, which Tenant is liable under Section 6.04 of the Lease, and
all other Co=on Area costs payable by Tenant hereunder. At Landlords election,
such Statements of estimated Common Area costs shall be delivered monthly,
quarterly or at any other periodic intervals to be designated by Landlord.
Landlord may adjust such estimates at any time based upon Landlord's experience
and reasonable anticipation of costs. Such adjustments shall be effective as of
the next rent payment date after notice to Tenant. .Within sixty (60) days after
the end of each calendar year of the Leases Term, Landlord shall deliver to
Tenant a statement prepared in accordance with generally accepted accounting
principles setting forth, in reasonable detail, the Common Area costs paid or
incurred by Landlord during the preceding calendar year and Tenant's pro rata
share. Upon receipt of such statement, there shall be an adjustment between
Landlord and Tenant, with payment to or credit given by Landlord; (as the case
may be) so that Landlord shall receive the entire amount of Tenant's share of
such costs and expenses for such period.

 

4

 

 



Section 4.06. Late Charges. Tenant's failure to pay rent promptly may cause
Landlord to incur unanticipated costs. The amounts of such costs are impractical
or extremely difficult to ascertain. Such costs may: include, but are not
limited to, processing and accounting charges and late charges that may be
imposed on Landlord by any ground lease, mortgage or trust deed encumbering the
Property. Therefore, if Landlord does not receive any rent payment within ten
(10) days after it becomes due, Tenant shall pay Landlord a late charge equal to
ten percent (10%) of the overdue amount. The parties agree that such late charge
represents a fair and reasonable estimate of cost Landlord will incur by reason
of such late payment.

 

Section 4.07. Interest on Past Due Obligations. Any amount owed by Tenant to
Landlord which is not paid when due shall bear interest at the rate of fifteen
percent (15%) per annum from the due date of such amount. However, interest
shall not be payable on late charges to be paid by Tenant under this Lease. The
payment of interest on such amounts shall not excuse or cure any default by
Tenant under this Lease. If the interest rate specified in this Lease is higher
than the rate permitted by law, the interest rate is hereby decreased to the
maximum legal interest rate permitted by law.

 

Section 4.08. Impounds for Insurance Premiums and Real Property Taxes. If
requested by any ground lesser or lender to whom Landlord has granted a security
interest in the Property, or if Tenant is more than ten (10) days late in the
payment of rent more than once in any consecutive twelve (12) month period,
Tenant shall pay Landlord a sum equal to one-twelfth (1/12) of the annual real
property taxes and insurance premiums payable by Tenant under this Lease,
together with each payment of Base Rent. Landlord shall hold such payments in a
non-interest bearing impound account. If unknown, Landlord shall reasonably
estimate the amount of real property taxes and insurance premiums when due.
Tenant shall pay any deficiency of funds in the impound account to Landlord upon
written request. If Tenant defaults under this Lease, Landlord may apply any
funds in the impound account to any obligation then due under this Lease.

 

ARTICLE FIVE: USE OF PROPERTY

 

Section 5.01. Permitted Uses. Tenant may use the Property only for the Permitted
Uses set forth in Section 1.06 above.

 

Section 5.02. Manner of Use. Tenant shall not cause or permit the Property to be
used in any way that constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
tenants of the Project, or which constitutes a nuisance or waste. Tenant shall
obtain and pay for the permits, including a Certificate of Occupancy, required
for Tenant’s occupancy of the Property and shall promptly take all actions
necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.

Section 5.03. Hazardous Materials. As used in the Lease, the term “Hazardous
Material” means any flammable items, explosives, radioactive materials,
hazardous or toxic substances, material or waste or related materials, including
any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, or “toxic substances”
now or subsequently regulated under any applicable federal, state, or local laws
or regulations, including without limitation petroleum-based products, paints,
solvents, lead, cyanide, DDI, printing inks, acids, pesticides, ammonia,
compounds and other chemical products, asbestos, PCBs and similar compound and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of person.
Tenant shall not cause or permit any Hazardous Material to be generated,
produced, brought upon, used, stored, treated or disposed of in or about the
Property by Tenant, its agents, employees, contractors, sub lessees or invitees
without the prior written consent of Landlord. Landlord shall be entitled to
take into account such other factors or facts as Landlord may reasonably
determine to be relevant in determining whether to grant or withhold consent to
Tenants proposed activity with respect to Hazardous Material. In no event,
however, shall Landlord be required to consent to the installation or use of any
storage tanks on the Property.

 

Section 5:04. Signs and Auctions. Tenant shall not place any signs on the
Property without Landlord's prior written Consent. Tenant shall not conduct or
permit any auctions or sheriff s sales at the Property.

 

Section 5.05. Indemnity. Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs or liability arising from: (a) Tenant’s
use of the Property; (b) the conduct of Tenant’s business or anything else done
or permitted by Tenant to be done in or about the Property, including any
contamination of the Property or any other property resulting from the presence
or use of Hazardous Material caused or permitted by Tenant; (c) any breach or
default in the performance of Tenant’s obligations under this Lease; (d) any
misrepresentation or breach of warranty by Tenant under this Lease; or (e) other
acts or omissions of Tenant. Tenant shall defend Landlord against any such
costs, claims or liability at Tenant’s expense with counsel reasonably
acceptable to Landlord or, at Landlord’s election, Tenant shall reimburse
Landlord for any legal fees or costs incurred by Landlord in connection with any
such claim. As a material part of the consideration to Landlord, Tenant assumes
all risk of damage to property or injury to persons in or about the property
arising from any cause, and Tenant hereby waives all claims in respect thereof
against Landlord, except for any claim arising out of Landlord’s gross
negligence or willful misconduct. As used in this Section, the term “Tenant”
shall include Tenant’s employees, agents, contractors and invitees, if
applicable.

 

Section 5.06. Landlord's Access. Landlord or its agents may enter Property at
all reasonable times to show the

Property to potential buyers, 'investors or tenants or other parties; to do any
other act or to inspect and conduct tests in order to'' monitor Tenant's
compliance with all applicable environmental laws governing the presence and use
of Hazardous Material; or for any other purpose Landlord deems necessary.
Landlord shall give Tenant prior notice of such entry, except in the, case of an
emergency. Landlord may place customary "For Sale" or "For Lease" signs on the
Property.

 

Section 5.07. Quiet Possession. If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may occupy and enjoy the Property for the full
Lease Term, subject to the provisions of this Lease.

 

ARTICLE SIX: CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

 

Section 6.01. Existing Conditions. Tenant accepts the Property in its condition
as of the execution of the Lease, subject to all recorded matters, laws,
ordinances, and governmental regulations and orders. Except as provided herein,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation as to the condition of the Property or the suitability of the
Property for Tenant’s intended use. Tenant represents and warrants that Tenant
has made it own inspection of an inquiry regarding the condition of the Property
and its not relying on any representations of Landlord or any Broker with
respect thereto. If Landlord or Landlord’s Broker has provided a Property
Information Sheet or other Disclosure Statement regarding the Property, a copy
is attached as an exhibit to the Lease.

 

5

 

 



Section 6.02. Exemption of Landlord from Liability. Landlord shall not be liable
for any damage or injury to the person, business (or any loss of income there
from), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from; (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air condition or
lighting fixtures or any other cause; (c) conditions arising in or about the
Property or upon other portions of the Project, or from other sources or places;
or (d) any act or omission of any other tenant of the Project. Landlord shall
not be liable for any such damage or injury even though the cause of or the
means of repairing such damage or injury are not accessible to Tenant. The
provisions of this Section 6.02 shall not, however, exempt Landlord from
liability for Landlord’s gross negligence or willful misconduct.

 

Section 6.03. Landlord’s Obligations.

(a)                 Except as provided in Article Seven (Damage or Destruction)
and Article Eight (Condemnation), Landlord shall keep the following in good
order, condition and repair: the foundations, exterior walls and roof of the
Property (including painting the exterior surface of the exterior walls of the
Property not more often than once every five (5) years, if necessary) and all
components of electrical, mechanical, plumbing, heating and air conditioning
systems and facilities located in the Property which are concealed or used in
common by tenants of the Project. However, Landlord shall not be obligated to
maintain or repair windows, doors, plate glass or interior surfaces of exterior
walls. Landlord shall make repairs under this Section 6.03 within a reasonable
time after receipt of written notice from Tenant of the need for such repairs.

(b)                 Tenant shall pay or reimburse Landlord for all costs
Landlord incurs under Paragraph 6.03(a) above as Common Area costs as provided
for in Section 4.05 of the Lease. Tenant waives the benefit of any statute in
effect now or in the future which might give Tenant the right to make repairs at
Landlord’s expense or to terminate this Lease due to Landlord’s failure to keep
the Property in good order, condition and repair.

 

Section 6.04. Tenant's Obligations.

(a)                 Except as provided in Section 6.03, Article Seven (Damage or
Destruction) and Article Eight (Condemnation), Tenant shall keep all portions of
the Property (including structural, nonstructural, interior, systems and) in
good order, condition repair (including interior repainting and refinishing, as
needed). If any portion of the Property or any system or equipment in the
Property which Tenant is obligated to repair cannot be fully repaired or
restored, Tenant shall promptly replace such portion of the Property or system
or equipment in the Property, regardless of whether the benefit of such
replacement extends beyond the Lease Term; but if the benefit or useful life of
such replacement extends beyond the Lease Term(as such term may be extended by
exercise of any options), the useful life of such replacement shall be prorated
over the remaining portion of the Lease Term (as extended), and Tenant shall be
liable only for that portion of the cost which is applicable to the Lease Term
(as extended). Tenant shall maintain a preventive maintenance contract providing
for the regular inspection and maintenance of heating and air conditioning
system by a licensed heating and air conditioning contractor, unless Landlord
maintains such equipment under Section 6.03 above. If any part of the Property
or Project is damaged by any act or omission of Tenant, Tenant shall pay
Landlord the costs of repairing or replacing such damaged property, whether or
not Landlord would otherwise be obligated to pay the cost maintaining or
repairing such property. It is the intention of Landlord and Tenant that at all
times Tenant shall maintain the portions of the Property which Tenant is
obligated to maintain in an attractive, first-class and fully operative
condition.

(b)                 Tenant 'shall fulfill all of Tenant's obligations under this
Section 6.04 at Tenant's sole expense. If Tenant: fails to maintain, repair or
replace the Property as .required by this Section 6.04, Landlord may, upon ten
(10) days’ prior notice to Tenant(except that no notice shall be required in the
case of an emergency), enter the Property and perform such maintenance or
rei)air (including replacement, as needed) on behalf of Tenant. In such case,
Tenant shall reimburse Landlord for all costs incurred in performing such
maintenance or repair in immediately upon demand.

 

Section 6:05. Alterations, Additions, and Improvements.

(a) Tenant shall not take any alterations, additions, or improvements to the
Property without Landlord's prior written consent, except for non-structural
alterations, which do not exceed Ten Thousand Dollars ($10,000) in cost
cumulatively over the Lease Teem and which are not visible from the outside of
any building of which the Property is part. Landlord may require Tenant to
provide demolition and/or lien and completion bond.in forms and amount
satisfactory to Landlord Tenant hall promptly remove any alterations, additions,
or improvements constructed in violation of this Paragraph 6.05(a) upon
Landlord's written request. All alterations, additions and improvements shall be
done in a good and workmanlike manner, in conformity with all applicable laws
and regulations, and by a contractor approved by Landlord.' Upon completion of
any such work, Tenant shall provide Landlord with "as built" plans, copies of
all construction contracts, and 'proof of payment for all labor and materials.

(b) Tenant shall pay hen due all claims for labor and material furnished to the
Property. Tenant shall give Landlord at least twenty (20) days' prior written
notice of the commencement of any work on the Property regardless of whether
Landlord's consent to such work is required. Landlord may elect to record and
post notices of no-re possibility on the Property.

 

Section 6.06. Condition upon Termination. Upon the termination of the Lease,
Tenant shall surrender the Property to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligation to remedy under any provision of this Lease. However,
Tenant shall not be obligated to repair any damage that Landlord is required to
repair under Article Seven (Damage or Destruction). In addition, Landlord may
require Tenant to remove any alterations; additions or improvements (whether or
not made with Landlord's consent) prior to the expiration of the Lease and to
restore the Property to its prior condition, all at Tenant's expense. All
alterations, additions and improvements which Landlord has not required Tenant
to remove shall become Landlord's property and shall be surrendered to Landlord
upon the expiration or earlier termination of the Lease, except that Tenant may
remove any of Tenant s machinery or equipment which can be removed without
material damage to the Property. Tenant shall repair, at Tenant’s expenses, any
damage to the Property caused by the removal of any such machinery or equipment.
In no event, however, shall Tenant .remove any of the following materials or
equipment (which shall be deemed Landlord's prop) without Landlord’s prior
written consent any power wiring or power panels; lighting or lighting fixtures;
wall coverings; drapes; blinds or other window coverings; carpets or other floor
coverings; heaters, air conditioners or any other heating or air conditioning
equipment; fencing or security gates; or other similar building operating
equipment and decorations.

 

6

 

 



ARTICLE SEVEN: DAMAGE OR DESTRUCTION

 

Section 7.01. Partial Damage to Property.

 

(a) Tenant shall notify Landlord in writing immediately upon the occurrence of
any damage to the Property If the Property is only pally damaged (i.e., less
than fifty percent (50%) of the Property is untenantable as a result of such
damage or less than fifty percent (50%) of Tenant's operations are materially
impaired) and if the proceeds received by Landlord' from the insurance policies
described in Paragraph' 4.04(b) are sufficient to pay for the necessary repairs,
this Lease shall remain in effect and Landlord shall repair the damage as soon a
reasonably possible Landlord may elect (but is not required) to repair any
damage to Tenant's fixtures, equipment, or improvements.

(b) If the insurance proceeds received by Landlord are not sufficient to pay the
entire cost of repair, or if the cause of the damage is not covered by the
insurance policies which Landlord maintains under Paragraph 4.04(b), Landlord
may elect either to (i) repair the damage as soon as possible, in which case
this Lease shall remain in full force and effect, or (ii) terminate this Leases
as of the date of the damage occurred. Landlord shall notify Tenant within
thirty (30) days after receipt of notice of the occurrence of the damage whether
Landlord elects to repair the damage or terminate the Lease. If Landlord elects
to repair the damage, Tenant shall pay the Landlord the "deductible amount" (if
any) under Landlord's insurance policies and, if the damage was due to an act or
omission of Tenant, or Tenant's employees, agents, contractors or invitees, the
difference between the actual cost of repair and any insurance proceeds received
by Landlord. If Landlord elects to terminate the Lease, Tenant may elect to
continue this Lease in full force and effect, in which case Tenant shall repair
any damage to the Property and any building in which the Property is located.
Tenant shall pay the cost of repairs, except that upon satisfactory completion
of such repairs, Landlord shall deliver to Tenant any insurance proceeds
received by Landlord for the damage repaired by Tenant. Tenant shall give
Landlord written notice of such election within ten (10) days after received
Landlord’s termination notice

(c) If the damage to the Property occurs during the last six (6) months of the
Lease Term and such damage will require more than thirty (30) days to repair,
either Landlord or Tenant may elect to terminate this Lease as of the date the
damage occurred,, regardless of the sufficiency of any insurance proceeds. The
party electing to terminate this Lease shall give written notification to the
other party of such election within thirty (30) days after Tenant's notice to
Landlord of the occurrence of the damage.

 

Section 7.02. Substantial or Total Destruction. If the Property is substantially
or totally destroyed by any cause whatsoever (i.e., the damage to the Property
is greater than partial damage as described in Section 7.01), and regardless of
·whether Landlord; receives insurance proceeds, this Lease shall terminate as of
the date the destruction occurred Notwithstanding the preceding sentence, if the
Property can be rebuilt within six (6) months after the date of destruction,
Landlord may elect to rebuild the Property at Landlord's own expense, in which
case this Lease shall remain in full force and effect. Landlord shall notify.
Tenant of such election within thirty (30) days after Tenant's notice of the
occurrence of total or substantial destruction. If Landlord so elects, Landlord
shall rebuild the Property at Landlord's sole expense, except that if the
destruction was caused by an act or omission of Tenant, Tenant shall pay
Landlord the difference between the actual cost of rebuilding and any insurance
proceeds received by Landlord.

 

Section 7.03. Temporary Reduction of Rent. If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant's use of the Property is impaired! However, the reduction
shall not exceed the sum of one year's payment of Base Rent, insurance premiums
and real ' property taxes. Except for such possible reduction in Base Rent,
insurance premiums and real property taxes, Tenant shall ' not be entitled to
any compensation, reduction, or reimbursement from Landlord as a result of any
damage, destruction, repair, or restoration of or to the Property.

 

Section 7.04. Waiver. Tenant waives the protection of any statute, code or
judicial decision, which grants a tenant the right to, terminate a lease in the
event of the substantial or total destruction of the Leased property. Tenant
agrees that the provisions of Section 7.02 above shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.

 

ARTICLE EIGHT CONDEMNATION

 

If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called "Condemnation"),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first. If more
than twenty percent (20%) of the floor area of the building m which the Property
is located, which is located on the Property, is taken, either Landlord or
Tenant may terminate this Lease as of the date the condemning authority takes
title or possession, by delivering written notice to the other within ten (10)
days after receipt of written notice of such taking.(or in the absence of such
notice, within ten (10) days after the authority takes title or, possession). If
neither Landlord nor Tenant terminates this Lease, this Lease shall remain in
effect as to the portion of the Property not taken, except that the Base Rent
and Additional Rent shall be reduced in proportion to the reduction in the floor
area of the Property. Any Condemnation award or payment shall be distributed in
the following order: (a) t to any ground lessor, motgagee or beneficiary under a
deed of trust encumbering the Property, the amount of its interest m the
Property; (b) second, to Tenant, only the amount of any award specifically
designated for loss of or damage to Tenant's trade fixtures or removable
personal .property; and (c) third, to Landlord, the remainder of such award,
whether as compensation for reduction m the value of the leasehold, the taking
of the fee, or otherwise. If this Lease is not terminated, Landlord shall repair
any damage to the Property caused by the Condemnation, except that Landlord
shall not be obligated to repair any damage for which Tenant has been reimbursed
by the condemning authority. If the severance damages received by Landlord are
not sufficient to pay for such repair, Landlord shall have the right to either
terminate this Lease, or make such repair at Landlord's expense.

 

ARTICLE NINE: ASSIGNMENT AND SUBLETTING

 

Section 9.01 Landlord’s Consent Required. No portion of the Property or of
Tenant's interest in this Lease may be acquired by any1 other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlords prior written consent, except as provided in
Section 9.02 below. Landlord has the right to grant or withhold its consent: as
provided in Section 9.05 below. Any attempted transfer without consent shall be
void and, shall constitute a non-curable breach of this Lease. If Tenant is a
partnership, any cumulative transfer of more than twenty percent (20%) of the
partnership interests shall require Landlord's consent. If Tenant is a
corporation, any change in the ownership of a controlling interest of the voting
stock of the corporation shall require Landlord's consent.

 

7

 



 

Section 9.02. Tenant Affiliate. Tenant may assign this Lease or sublease the
Property, without Landlord’s consent to any corporation which controls, is
controlled by or is under common control with Tenant, or to any corporation
resulting from the merger of or consolidation with Tenant (“Tenant’s
Affiliate”). In such case, any Tenant’s Affiliate shall assume writing all of
Tenant’s obligations under this Lease.

 

Section 9.03. No Release of Tenant. No transfer permitted by this Article Nine,
whether with or without Landlord’s consent, shall release Tenant or change
Tenant’s primary liability to pay the rent and to perform all other obligations
of Tenant under this Lease. Landlord’s acceptance of rent from any other person
is not a waiver of any provision of this Article Nine. Consent to one transfer
is not a consent to any subsequent transfer. If Tenant’s transferee defaults
under this Lease, Landlord may proceed directly against Tenant without pursuing
remedies against the transferee. Landlord may consent to subsequent assignments
or modifications of this Lease by Tenant’s transferee, without notifying Tenant
or obtaining its consent. Such action shall not relieve Tenant’s liability under
this Lease.

 

Section 9.04. Offer to Terminate. If Tenant desires to assign the Lease or
sublease the Property, Tenant shall have the right to offer, in writing, to
terminate the Lease as a date specified in the offer. If Landlord elects in
writing to accept the offer to terminate within twenty (20) days after notice of
the offer, the Lease shall terminate as of the date specified and all the terms
and provisions of the Lease governing termination shall apply. If Landlord does
not so elect, the Lease shall continue in effect until otherwise terminated and
the provisions of Section 9.05 with respect to any proposed transfer shall
continue to apply.

 

Section 9.05 Landlord’s Consent.

(a)                 Tenant’s request for consent to any transfer described in
Section 9.01 shall set forth in writing the details of the proposed transfer,
including the name, business and financial condition of the prospective
transferee, financial details of the proposed transfer (e.g., the term of and
the rent and security deposit payable under any assignment or sublease), and any
other information Landlord deems relevant. Landlord shall have the right to
withhold consent, if reasonable, or to grant consent, based on the following
factors: (i) the business of the proposed assignee or subtenant and the proposed
use of the Property; (ii) the net worth and financial reputation of the proposed
assignee or subtenant; (iii) Tenant’s compliance with all of its obligations
under the Lease; and (iv) such other factors as Landlords may reasonable deem
relevant. If Landlord objects to a proposed assignment solely because of the net
worth and/or financial reputation of the proposed assignee, Tenant may
nonetheless sublease (but not assign), all or a portion of the Property to the
proposed transferee, but only on the other terms of the proposed transfer.

(b)                 If Tenant assigns or sublease, the following shall apply:

                               (i)            Tenant shall pay to Landlord as
Additional Rent under the Lease the Landlord’s Share (stated in Section 1.13) of
the Profit (defined below) on such transaction as and when received by Tenant,
unless Landlord gives written notice to Tenant and the assignee or subtenant
that Landlord’s Share shall be paid by the assignee or subtenant to Landlords
directly. The “Profit” means (A) all amounts paid to Tenant for such assignment
or sublease, including “key” money, monthly rent in excess of the monthly rent
payable under the Lease, and all fees and other consideration paid for the
assignment or sublease, including fees under any collateral agreements, less (B)
costs and expenses directly incurred by Tenant in connection with the execution
and performance of such assignment or sublease for real estate broker’s
commissions and costs of renovation or construction of tenant improvements
required under sublease for real estate broker’s commissions and costs of
renovations or construction of tenant improvements required under such
assignment or sublease. Tenant is entitled to recover such costs and expenses
before Tenant is obligated to pay the Landlord’s Share to Landlord. The profit
in the case of a sublease of less than all the Property is the rent allocable

                             (ii)            (ii) Tenant shall provide Landlord
a written statement certifying all amounts to be paid 'from any assignment or
sublease of the Property within (30) days after the transaction documentation is
signed, and Landlord may inspect Landlord copies of all the transaction
documentation, all of which shall be certified by Tenant to be complete, true
and correct Landlord s receipt of Landlord’s Share shall not be1a consent to any
further, assignment or subletting. The breach of Tt s obligation under this
Paragraph 9.05(b) shall be a material default of the Lease.

 

Section 9.06. No Merger. No merger shall result from Tenant's sublease of the
Property under this Article Nine, Tenant's, surrender of this Lease· or the
termination of this Lease in any other manner. In any such event, Landlord may
terminate any or all sub tenancies or succeed to the interest of Tenant as sub
landlord under any or all sub tenancies.

 

ARTICLE TEN: DEFAULTS; REMEDIES

 

Section 10.01 Covenants and Conditions. Tenant's performance of each of Tenant's
obligations under Lease, is a condition as we as a covenant. Tenant's right to
continue in possession of the Property is conditioned upon such performance.
Time is of the essence in the performance of all covenants and conditions.

 

Section 10.02. Defaults. Tenant shall be in material default under this Lease:

(a)                 If Tenant abandons the Property or if Tenant's vacation of
the Property results in the cancellation of any insurance described in Section
4.04;

(b)                 If Tenant fails to pay rent or any other charge when due;

(c)                 (c) If Tenant fails to perform any of Tenant's non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30) day period and thereafter diligently
pursues its completion. However, Landlord shall not be required to give such
notice if Tenant's failure to perform constitutes a non-curable breach of this
Lease. The notice required by this paragraph is intended to satisfy any and all
notice requirements imposed by law on Landlord and is not in addition to any
such requirement.

(d)                 (i) If Tenant makes a general assignment or general
arrangement for the benefit or creditors; (ii) if a petition for adjudication of
bankruptcy or for reorganization or rearrangement is filed by or against Tenant
and is not dismissed within thirty (30) days; (iii) if a trustee or receiver is
appointed to take possession of substantially all of Tenant's assets located at
the Property or of Tenant's interest in this Lease and possession is not
restored to Tenant within thirty (30) days; or (iv) if substantially all of
Tenant's assets located at the Property or of Tenant's interest in this Lease is
subjected to attachment, execution or other judicial seizer which is not
discharged within thirty (30) days. If a court of competent jurisdiction
determines that any of the acts described in this subparagraph (d) is not a
fault under this Lease,' and a trustee is appointed to take possession (or if
Tenant remains a debtor in possession) and such trustee or Tenant transfers
Tenant's interest hereunder, then Landlord shall receive, as Additional Rent,
the excess, if any, of the rent (or any other consideration) paid in connection
with such assignment or sublease over the rent payable by Tenant under this
Lease.

(e)                 If any guarantor of this Lease revokes or otherwise
terminates, or purports to revoke or otherwise terminate, any guaranty of all or
any portion of Tenant's obligations under the Lease. Unless otherwise expressly
provided, no guaranty of the Lease is revocable.

 

8

 



 

Section 10.03. Remedies. On the occurrence of any material default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy that Landlord
may have

(a)                 Terminate Tenant's right to possession of the Property by
any lawful means, in which case this Lease shall terminate and Tenant shall1
immediately surrender possession of the Property to Landlord. In such event,
Landlord: shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant's default, including (i) the worth at lie time of
the award of the unpaid Base Rent and other charges which Landlord had earned at
the time of the termination (ii) the worth at the time of the award of the
amount by which the unpaid Base Rent, Additional Rent and other charges which
Landlord would have earned after termination until the time of the award exceeds
the amount of such rental loss that Tenant proves Landlord could have reasonably
avoided; (iii) the worth at the time of the award of the amount of which the
unpaid Base Rent, Additional Rent and other charges which Tenant would have paid
for the balance of the Lease T= after the time of award exceeds the amount of
such rental Joss that Tenant proves Landlord could have reasonably avoided;
and{iv).any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under the
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to, any costs or expenses Landlord incurs
in maintaining or preserving the Property after such default; the cost of
recovering possession of the Property, expenses of relating, including necessary
renovation or alteration of the Property; Landlord's reasonable attorneys' fees
mc\med in connection therewith, and any real estate commission paid or payable.
As used in subparts (i) and (ii) above, the "worth at the time of the award" is
computed by allowing interest on unpaid amounts at the rate of fifteen percent
(15%) per annum, or such lesser amount as may then be the maximum lawful rate.
As used in subpart (iii) above, the "worth at the time of the award" is computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of the award, plus one percent (1%). If Tenant has
abandoned the Property, Landlord shall have the option of (i) retaking
possession of the Property and recovering from Tenant the amount specified in
this Paragraph 10.03(a), or (ii) proceeding under Paragraph 10:03(b);

(b)                 Maintain Tenant's right to possession, in which case this
Lease shall continue in effect whether or not Tenant has abandoned the
Prope1'.J· In such event, Landlord shall be entitled to enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
the rent as it becomes due·

(c)                 Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the state in which the Property
is located.

 

Section 10:04. Repayment of "Free" Rent. If this Lease provides for a
postponement of any monthly rental payments, a period; of “free” rent or other
rent concession, such postponed rent or "free" rent is called the "Abated Rent".
Tenant shall be credited with having paid all of the Abated Rent on the
expiration of the Lease Term only if Tenant has fully, faithfully,, and
punctually performed all if Tenant s obligati9ns hereunder, including the
payment of all rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Property in the physical condition required
by this Lase. Tenant acknowledge that it's right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant's full, fat and punctual
performance of its obligations under this Lease. If Tenant defaults and does not
cure within any applicable grace period, the Abated Rent shall immediately
become due and payable in full and this Lease shall be enforced as if there were
no such rent abatement or other rent concession. In such case Abated Rent shall
be calculated based on the full initial rent payable under this Lease.

 

Section 10.05. Automatic Termination. Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the 9ccurrence of
any act which affirms the Landlord' s intention to terminate the Lease as
provided in Section 10.03 hereof, including the filing and unlawful detainer
action against Tenant. On such termination, Landlord's damages for default shall
include all costs and fees, including reasonable attorneys' fees that landlords
incurs in connection with the filing, commencement, pursuing and/or defending of
any action in any bankruptcy court or other court with respect to the Lease; the
obtaining of relief from any stay in bankruptcy restraining any action to evict
Tenant; or the pursuing of any action with respect to landlord's .right to
possession of the Property. All such damages suffered (apart from Base Rent and,
other rent payable hereunder) shall constitute pecuniary damages, which must be
reimbursed to Landlord prior to assumption of the Lease by Tenant or any
successor to Tenant in any bankruptcy or other proceeding.

 

Section 10:06. Cumulative Remedies. Landlord’s exercise of any right or remedy
shall not prevent it from exercising any other right or remedy.

 

ARTICLE ELEVEN: PROTECTION OF LENDERS

 

Section.11.01 Subordination. Landlord shall have the right to subordinate this
Lease to any ground lease, deed of trust 'or mortgage encumbering the Property,
any advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or recorded.
Tenant shall cooperate with landlord and any lender, which: is acquiring a
security interest in the Property or the Lease. Tenant shall execute such
further documents and assurances as such lender may require, provided that
Tenant's obligations under this Lease shall not be increased in any material way
(the performance of ministerial acts shall not be deemed material), and Tenant
shall not be deprived of its rights under this Lease. Tenant's right to quiet
possession of the Property during the Lease Term shall not' be disturbed if
Tenant pays for rent and performs all of Tenant's obligations under this Lease
and is not otherwise in default. If any ground lessor, beneficiary or mortgagee
elects to have this Lease prior to the lien of its ground lease, deed or trust
or mortgage and gives written notice thereof to Tenant, this Lease shall be
deemed prior to such ground lease, deed of trust or mortgage whether this Lease
is dated prior or subsequent to the date of said ground lease, deed of trust or
mortgage or the date of recording thereof.

 

Section 11.02. Attornment. If Landlord’s interest in the Property is acquired by
any ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser at
a foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest' in the Property and recognizes such transferee or successor
as Landlord under this Lease. Tenant waives the protection of any statute or
rule of law, which gives or purports to give Tenant any right to terminate this
Lea5e or surrender possession of the Property upon the transfer of Landlord's
interest.

 

Section 11.03. Signing of Documents. Tenant shall sign and deliver any
instrument or document necessary or appropriate to evidence any such attornment
or subordination or agreement to do so. If Tenant fails to do so within ten (10)
days after written 'request, Tenant hereby makes, constitutes and irrevocably
appoints Landlords, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.

 

9

 

 



Section 11:04. Estoppel Certificates.

(a)                 Upon Landlord’s written request, Tenant shall execute,
acknowledge and deliver to Landlord a written statement certifying (i) that none
of the t=s or provisions of this Lease have been changed (or if they have been
changed, stating how they have been changed); (ii) that this Lease has not been
cancelled or terminated; (iii) the last date of payment of the Base Rent and
other charges and the time period covered by such payment; (iv) that Landlord is
not in default under this Lease (or, if Landlord is claimed to be in default,
stating why); and (v) such other representations or information with respect to
Tenant or the Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrance of the Property may require. Tenant shall deliver such
statement to Landlord within ten (10) days after Landlord's request. Landlord
may give any such statement by Tenant to any prospective purchaser or
encumbrance of the Property. Such purchaser or encumbrance may, rely
conclusively upon such statement as true and correct.

(b)                 If Tenant does not deliver such statement to Landlord within
such ten (10) day period, Landlord, and any prospective purchaser or
encumbrance, may conclusively presume and rely upon the following facts: (i)
that the terms and provisions of this Lease have not been changed except as
otherwise represented by Landlord; (ii) that this Lease has not been cancelled
or terminated except as otherwise represented by Landlord; (iii) that not more
than one month's Base Rent or other charges have been paid in advance; and (iv)
that Landlord is not in default under the Lease. In such event Tenant shall be
stopped from denying the truth of such facts.

 

Section 11.05. Tenant's Financial Condition. Within ten (10) days after written
request from Landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires to verify the net worth of Tenant or
any ass1gne, subtenant, or guarantor of Tenant In addition, Tenant shall deliver
to any lender designated by Landlord any financial statements required by such
lender to facilitate the financing or refinancing of the Property. Tenant
represents and warrants to Landlord that each such financial statements is a
true and accurate statement as of the date of such statement. All financial
statements shall be confidential and shall be used only for the purposes set
forth in this Lease

 

ARTICLE TWELVE: LEGAL COSTS

 

Section 12:01. Legal Proceedings. If Tenant or Landlord shall be in breach or
default under this Lease, such party (the ''Defaulting Party'') shall reimburse
the other party (the "Nondefaulting Party") upon demand for any costs or
expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Furthermore, if any action for breach of or to enforce the provisions
of this Lease is commenced, the court in such action shall award to the party in
whose favor a judgment is entered, a reasonable sum as attorneys' fees and
costs. The losing party in such action shall pay such attorneys' fees and costs.
Tenant shall also indemnify Landlord against and hold Landlord harmless of all
costs, expenses, demands and liability Landlord may incur if Landlord becomes or
is made a party to any claim or action (a) instituted by Tenant against any
third party, or by any third party against Tenant, or by or against any person
holding any interest under or using the Property by license of or agreement with
Tenant; (b) for foreclosure of any lien for labor or material furnished to or
for Tenant or such other person; (c) otherwise arising out of or resulting from
any act or transaction of Tenant or such other person; or (d) necessary to
protect Landlord's interest under this Lease in a bankruptcy proceeding, or
other proceeding ,under Title 11 of the United States Code, as amended. Tenant
shall defend Landlord against any such claim or action at Tenant's expense with
counsel reasonably acceptable to Landlord or, at Landlord's election, Tenant
shall reimburse Landlord for any legal fees or costs Landlord incurs in any such
claim or action.

 

Section 12.02. Landlord's Consent. Tenant shall pay Landlord's reasonable
attorneys' fees incurred in connection with Tenant's request for Landlord's
consent under Article Nine (Assignment and Subletting), or in connection with
any other act which Tenant proposes to do and which requires Landlord's consent.

 

ARTICLE THIRTEEN: MISCELLANEOUS PROVISIONS

 

Section 13.01. Non-Discrimination. Tenant promises, and it is a condition to the
continuance of this Lase, that there will be no discrimination against, or
segregation of, any person or group of persons on the basis of race, color, sex,
creed, national origin or ancestry in the leasing, subleasing, transferring,
occupancy, tenure or use of the Property or any portion thereof.

 



Section 13:02. Landlord's Liability; Certain Duties.

(a)                 As used in this Lease, the term "Landlord" means only the
current owner or owners of the fee title to the Property or Project or the
leasehold estate under a ground lease of the Property or Project at the time in
question. Each Landlord is obligated to perform the obligations of Landlord
under this Lease only during the time such Landlord owns such interest or title.
Any Landlord who transfers its title or interest is relieved of all liability
with respect to the obligations of Landlord under this Lease to be performed on
or after the date of transfer. However, each Landlord shall deliver to its
transferee all funds, that Tenant' previously paid if such funds have not yet
been applied under the terms of this Lease.

(b)                 Tenant shall give written notice of any failure by Landlord
to perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed or trust encumbering the
Property whose name and address have been furnished to Tenant in writing.
Landlord shall not be in default under this Lease unless Landlord (or such
ground lessor, mortgagee or beneficiary) fails to cure such non-performance
within thirty (30) days after receipt of Tenant's notice. However, if such
non-performance reasonably requires more than thirty (30) days to cure, Landlord
shall not be in default if such cure is commenced within such thirty (30) day
period and thereafter diligently pursued to completion. Notwithstanding any term
or provision herein to the contrary, the liability of Landlord for the
performance of its, duties and obligations under :this Lease is limited to
Landlord's interest in the Property and the Project, and neither the Landlord
nor its partners, shareholders, officers or other principals shall have any
personal liability under this Lease.

 

Section 13.03. Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, .which shall remain full force and effect.

 

10

 

 



Section 13.04. Interpretation. The captions of the Articles or Sections of this
Lease are td assist the parties in reading this Leas and are not a part of the
terms or provisions of this Lease. Whenever required by the context of this
Lease the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter gender shall each include the
other. 1n any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Property with Tenant's expressed or
implied permission;

 

Section 13.05. Incorporation of Prior Agreements; Modifications. This Lease is
the only agreement between the parties pertaining .to the lease of the Property
and no other agreements are effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.

 

Section 13:06. Notices. All notices required or permitted under this Lease shall
be in writing and shall be personally delivered or sent by certified mail,
return receipt requested, postage prepaid. Notices to Tenant shall be delivered
to the address specified in Section 1.03 above, except that upon Tenant's taking
possession of the Property, the Property shall be m Tenant's address for notice
purposes. Notices to Landlord shall be delivered to the address specified in
Section 1.02 above. All notices 1shall be effective upon delivery. Either party
may change its notice address upon written notice to the other party.

 

Section 13.07. Waivers. All waivers must be in writing and signed by the waiving
party. Landlord's failure to enforce any provision of this' Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from,
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

 

Section 13.08. No Recordation. · Tenant shall not record this Lease without
prior written consent from Landlord. However, either Landlord or Tenant may
require that a "Short Form" memorandum of this Lease executed by both parties be
recorded. The party requiring such recording shall pay all transfer taxes and
recording fees.

 

Section 13.09. Binding Effect; Choice of Law. This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or Tenant.
However, Landlord shall have no obligations to Tenant's successor unless the
rights or interests of Tenant's successor are acquired in accordance with the
terms of this Lease. The laws of the state in which the Property is located
shall govern this Lease.

 

Section 13.10. Corporate Authority; Partnership Authority. If Tenant is a
corporation, each person signing this Lease on behalf of Tenant represents and
warrants that he has full authority to do so and that this Lease binds the
corporation; (within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a certified copy of a resolution of Tenant's Board of
Directors authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Landlord. If Tenant is a partnership, each
person or entity signing this Lease for Tenant represents and warrants that he
or it, is a 'general partner of the partnership, that he or it has full
authority to sign for the partnership and that this Lease binds the: partnership
and general partners of the partnership. Tenant shall give written notice to
Landlord of any general partner's: withdrawal or addition. Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant's recorded statement of partnership or certificate of limited
partnership.

 

Section 13.11. Joint and Several Liability. All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.

 

Section 13:12. Force Majeure. .If Landlord cannot perform any of its obligations
due to events beyond Landlord's control the time provided for performing such
obligations shall be extended by a period of time equal to the durat10n of such
events. Events beyond Landlord's control include, but are not limited to, acts
of God, war, civil commotion, labor disputes, strikes, fire, flood or other
casualty, shortages of labor or material, government regulations or restriction
and weather conditions.

 

Section 13:13. Execution, of Lease. This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument. Landlord's delivery of this Lease to
Tenant shall not be deemed to be .an offer to lease and shall not be binding
upon either party until executed and delivered by both parties.

 

Section 13.14. Survival. All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.

 

ARTICLE FOURTEEN: BROKERS

 

Section 14.01. Broker's Fee. When this Lease is signed by and delivered to both
Landlord and Tenant, Landlord shall pay a real estate commission to Landlord's
Broker named in Section 1.08 above, if any, as provided in the written agreement
between Landlord and Landlord's Broker, or the sum stated in Section 1.09 above
for services rendered to Landlord by Landlord's Broker in this transaction.
Landlord shall pay Landlord's Broker a commission if Tenant exercises any option
to extend the Lease Term or to buy the Property, or any similar option or right
which Landlord may grant to Tenant, or if Landlord's Broker is the procuring
cause of any other lease or sale entered into between Landlord and Tenant
covering the Property. Such commission shall be the amount set forth in
Landlord's Broker's commission schedule in effect as of the execution of this
Lease. If Tenant's Broker is named in Section 1.08 above, Landlord's Broker
shall pay an appropriate portion of its commission to Tenant's Broker if so
provided in any agreement between Landlord's Broker and Tenant's Broker. Nothing
contained in this Lease shall impose any obligation on Landlord to pay a
commission or fee to any party other than Landlord's Broker.

 

Section 14.02. Protection of Brokers. If Landlord sells the Property, or assigns
Landlord's interest in this Lease, the buyer or assignee shall, by accepting
such conveyance of the Property or assignment of the Lease, be conclusively
deemed to have agreed to make all payments to Landlord's Broker thereafter
required of Landlord under this Article Fourteen. Landlord's Broker shall have
the right to bring a legal action to enforce or declare rights under this
provision. The prevailing party in such action shall be entitled to reasonable
attorneys' fees to be paid by the losing party. Such attorneys' fees shall be
fixed by the court in such action. This paragraph is included in this Lease for
the benefit of Landlord's Broker.

 

Section 14.03. Agency Disclosure; No Other Brokers. Landlord and Tenant each
warrant that they have dealt with no other real estate broker( s) in connection
with this transaction except: Theresa Vinuya; Heller Companies, LLC Represents
Landlord and Cody Starrett: Independent Real Estate Professionals Las Vegas who
represents Tenant.

 

11

 



 

ARTICLE FIFTEEN: COMPLIANCE

 

The parties hereby agree to comply with all applicable federal, state and local
laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject matter of this Agreement.
Including, but not limited to, the 1964 Civil Rights Act and all amendments
thereto, the Foreign Investment In Real Property Tax Act, the Comprehensive
Environmental Response Compensation and Liability Act, and The Americans With
Disabilities Act.

 

ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW. IF NO ADDITIONAL PROVISIONS ARE INSERTED, PLEASE DRAW
A LINE THROUGH THE SPACE BELOW.

 

1.                   Tenant accepts the Premises in its "As-is" condition.

 

2.                   Tenant shall be allowed 24-hour access, seven days per week
upon execution of the Lease.

 

3.                   If the Tenant requires more space than the premises of this
Lease, Landlord will allow Tenant to relocate to another suitable space within
Valley View Business Center, if available, at the then prevailing rate. If a
Lease is executed with Valley View Business Center for another space, replacing
the space under this Lease, Tenant will be released form the obligations covered
by this Lease.

 

4.                   This lease agreement is subject to the review and approval
of the Guarantor's financial statements in the Landlord's sole opinion.

 

5.                   This lease will not be in full force and effect until all
the monies required pursuant to the Lease Agreement are paid in full and all
documents are executed.

 

6.                   Although it is not customary for Valley View Business
Center to hold space for a· prospective tenant without a signed Lease Agreement
and receipt of payment of the Security Deposit and first month's Rent and CAM
charges; Landlord hereby grants Avalanche International, Corp. a one-time option
as follows: Upon Avalanche International, Corp's payment to Landlord in the
amount of Fifteen Thousand Dollars ($15,000.00), Landlord will remove the space
from its rental pool until June 3, 2014. If by 5:00 PM on June 3, 2014 Landlord
has not received and approved the Guarantor's financial statement, in Landlord's
sole opinion, as well as the remaining monies due in the amount of Sixteen
Thousand Eight and 00/100 Dollars ($16,008.00) for a total initial payment of
Thirty One Thousand Eight Dollars ($31,008.00); it is hereby acknowledged and
agreed that the Fifteen Thousand Dollars which was previously paid shall be
nonrefundable.

 

7.                  It is mutually understood and agreed that Tenant may not
occupy the space until such time as this Lease is fully executed by both
parties; Guarantor has provided a financial statement and Landlord has approved
said financial statement; and the amount of Thirty One Thousand Eight Dollars
and 00/100 ($31,008.00) is paid in full.

 

Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.

 

  “LANDLORD” Signed on:      , 2014 York Nevada Management South, LLC dba at
Valley View Business Center       By:/s/ Terry York   Terry York       Its:
Member       “TENANT” Signed on: May 21, 2014 Avalanche International, Corp. at
LV By: /s/ Philip E. Mansour   Philip E. Mansour       Its: President

 

IN ANY REAL ESTATE TRANSACTION, IT IS RECOMMENDED THAT YOU CONSULT WITH A
PROFESSIONAL, SUCH AS A CIVIL ENGINEER, INDUSTRIAL HYGIENIST OR OTHER PERSON
WITH EXPERIENCE INEVALUATING THE CONDITION OF THE PROPERTY, INCLUDING THE
POSSIBLE PRESENCE OF ASBESTOS, HAZARDOUS MATERIALS AND UNDERGROUND STORAGE
TANKS.

 

12

 

 

Exhibit A

 

 [image_002.jpg]

 

 

13

 

 

Exhibit B

 

 [image_003.jpg]

 

 



14

 



 

OPTION TO EXTEND TERM LEASE RIDER

 

This Rider is attached to and made part of that certain Lease (the "Lease")
dated May 15, 2014 between York Nevada Management South, LLC , as Landlord, and
Avalanche International, Corp. , as Tenant, covering the Property commonly knows
as Valley View Business Center (the "Property"). The terms used herein shall
have the same definitions as set forth in the Lease. The provisions of this
Rider shall supersede any inconsistent or conflicting provisions of the Lease.

 

A.                                  Option(s) to Extend Term.

 

1.Grant of Option.

Landlord hereby grants to Tenant One (I) option (the "Option") to extend the
Lease Term for additional term of Three (3) years (the "Extension"), on the same
terms and conditions as set forth in the Lease, but at an increased rent as set
forth below. Each Option shall be exercised only by written notice delivered to
Landlord at least one hundred twenty (120) days before the expiration of the
Lease Term or the preceding Extension of the Lease Term, respectively. If Tenant
fails to deliver Landlord written notice of exercise of an Option within the
prescribed time period, such Option and any succeeding Options shall lapse, and
there shall be no further right to extend the Lease Term. Each Option shall be
exercisable by Tenant on the express conditions that (a) at the time of the
exercise, and at all times prior to the commencement of such Extension, Tenant
shall not be in default under any of the provisions of the Lease and (b) Tenant
has not been ten (10) or more days late in the payment of rent more than a total
of three (3) times during the Lease Term and all preceding Extensions.

 

B.                                  Calculation of Rent.

 

The Base Rent during the Extension(s) shall be determined by one or a
combination of the following methods (INDICATE METHOD UPON EXECUTION OF THE
LEASE):

 

[X] 1. Cost of Living Adjustment fixed at 4% Rental Adjustment Date(s): The
first day of the 13 and 25 month(s) of the Three year Extension(s) of the Lease
Term.

 

[X] 2. Fair Market Rental Value Adjustment as determined by Landlord. Rental
Adjustment Date(s): The first day of the First month of the Three year Extension
of the Lease Term.

 

[ ] 3. Fixed Adjustment

The Base Rent shall be increased to the following amounts (the "Adjusted Base
Rent(s)") on the dates (the "Rental Adjustment Date(s)") set forth below:

 

 

Rental Adjustment Date(s) Adjusted Base Rent(s)

 

15

 

 



VALLEY VIEW BUSINESS CENTER

Guaranty Of Lease

 

This Guaranty of Lease (the "Guaranty") is attached to and made part of that
certain real estate Lease (the "Lease") dated May 15. 2014, between York Nevada
Management South, LLC dba Valley View Business Center .as Landlord, and
Avalanche International, Com., as Tenant, covering the Property commonly known
as Valley View Business Center. The terms used in this Guaranty shall have the
same definitions as set forth in the Lease. In order to induce Landlord to enter
into the Lease with Tenant Todd Ault ("Guarantors"), have agreed to execute and
deliver this Guaranty to Landlord. Each Guarantor acknowledges that ' Landlord
would not enter into the Lease if each Guarantor did not execute and deliver
this Guaranty to Landlord.

 

1.           Guaranty. In consideration of the execution of the Lease by
Landlord and as a material inducement to Landlord to execute the Lease, each
Guarantor hereby irrevocably, unconditionally, jointly and severally guarantees
the full, timely and complete (a) payment of all rent and other sums payable by
Tenant to Landlord under the Lease, and any amendments or modifications thereto
by agreement or course of conduct, and (b) performance of all covenants,
representations and warranties made by Tenant and all obligations to be
performed by Tenant pursuant to the Lease, and any amendments or modifications
thereto by agreement or course of conduct. The payment of those amounts and
performance of those obligations shall be conducted in accordance with all
terms, covenants, and conditions set forth in the Lease, without deduction,
offset or excuse of any nature and without regard to the enforceability or
validity of the Lease, or any part thereof, or any disability of Tenant.

 

2.           Landlord's Right. Landlord may perform any of the following acts at
any time during the Lease Term, without notice to or asset of any Guarantor and
without in any way releasing, affecting or impairing any of Guarantor's
obligations or liabilities under this Guaranty: (a) alter, modify or amend the
Lease by agreement or course of conduct, (b) grant extensions or renewals of the
Lease, (c) assign or otherwise transfer its interest in the Lease, the Property,
or this Guaranty, (d) consent to any transfer or assignment of Tenant's or any
future tenant's interest under the Lease, (e) release one or more Guarantor, or
amend or modify this Guaranty with respect to any Guarantor, without releasing
or discharging any other Guarantor from any of such Guarantor's obligations or
liabilities under this Guaranty, (f) take and hold security for the payment of
this Guaranty and exchange, enforce, waive and release any such security, (g)
apply such security and direct the order or manner of sale thereof as Landlord,
in its sole discretion, deems appropriate, and (h) foreclose upon any such
security by judicial or non-judicial sale, without affecting or impairing in any
way the liability of Guarantor under this Guaranty, except to the extent the
indebtedness has been paid.

 

3.           Tenant's Default. This Guaranty is a guaranty of payment and
performance, and not of collection. Upon any breach or default by Tenant under
the Lease, Landlord may proceed immediately against Tenant and/or any Guarantor
to enforce any of Landlord's rights or remedies against Tenant or any Guarantor
pursuant to this Guaranty, the Lease, or at Jaw or in equity without notice to
or demand upon either Tenant or any Guarantor. This Guaranty shall not be
released, modified or affected by any failure or delay by Landlord to enforce
any of its rights or remedies under the Lease or this Guaranty, or at law or in
equity.

 

4. Guarantor's Waivers. Each Guarantor hereby waives (a) presentment, demand for
payment and protest of non-performance under the Lease, (b) notice of any kind
including, without limitation, notice of acceptance of this Guaranty, protest,
presentment, demand for payment, default, nonpayment, or the creation or
incurring of new or additional obligations of Tenant to Landlord, (c) any right
to require Landlord to enforce its rights or remedies against Tenant under the
Lease, or otherwise, or against any other Guarantor, (d) any right to require
Landlord to proceed against any security held from Tenant or any other party,
(e) any right of subrogation and (f) any defense arising out of the absence,
impairment or loss of any right of reimbursement or subrogation or other right
or remedy of Guarantors against Landlord or any such security, whether resulting
from an election by Landlord, or otherwise. Any part payment by Tenant or other
circumstances which operates to toll any statute of limitations as to Tenant
shall operate to toll the statute of limitations as to Guarantor.

 

5.            Separate and Distinct Obligations. Each Guarantor acknowledges and
agrees that such Guarantor's obligations to Landlord under this Guaranty are
separate and distinct from Tenant's obligations to Landlord under the Lease. The
occurrence of any of the following events shall not have any effect whatsoever
on any Guarantor's obligations to Landlord hereunder, each of which obligations
shall continue in full force or effect as though such event had not occurred:
(a) the commencement by Tenant of a voluntary case under the federal bankruptcy
laws, as now constituted or hereafter amended or replaced, or any other
applicable federal or state bankruptcy, insolvency or other similar law
(collectively, the "Bankruptcy Laws"), (b) the consent by Tenant to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or similar official of Tenant or for any
substantial part of its property, (c) any assignment by Tenant for the benefit
of creditors, (d) the failure of Tenant generally to pay its debts as such debts
become due, (e) the taking of corporate action by Tenant in the furtherance of
any of the foregoing; or (f) the entry of a decree or order for relief by a
court having jurisdiction in respect of Tenant in any involuntary case under the
Bankruptcy Laws, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Tenant or for any substantial
part of its property, or ordering the winding-up or liquidation of any of its
affairs and the continuance of any such decree or order unstayed an in effect
for a period of sixty (60) consecutive days. The liability of Guarantors under
this Guaranty is not and shall not be affected or impaired by any payment made
to Landlord under or related to the Lease for which Landlord is required to
reimburse Tenant pursuant to any court order or in settlement of any dispute,
controversy or litigation in any bankruptcy, reorganization, arrangement,
moratorium or other federal or state debtor relief proceeding. If, during any
such proceeding, the Lease is assumed by Tenant or any trustee, or thereafter
assigned by Tenant or any trustee to a third party, this Guaranty shall remain
in full force and effect with respect to the full performance of Tenant, any
such trustee or any such third party's obligations under the Lease. If the Lease
is terminated or rejected during any such proceeding, or if any of the events
described in Subparagraphs (a) through (f) of this Paragraph 5 occur, as between
Landlord and each Guarantor, Landlord shall have the right to accelerate all of
Tenant's obligations under the Lease and each Guarantor's obligations under this
Guaranty. In such event, all such obligations shall become immediately due and
payable by Guarantors to Landlord. Guarantors waive any defense arising by
reason of any disability or other defense of Tenant or by reason of the
cessation from any cause whatsoever of the liability of Tenant.

 

16

 

 



6.           Subordination. All existing and future advances by Guarantor to
Tenant, and all existing and future debts of Tenant to any Guarantor, shall be
subordinated to all obligations owed to Landlord under the Lease and this
Guaranty.

 

7. Successors and Assigns. This Guaranty binds each Guarantor's personal
representatives, successors and assigns.

 

8.           Encumbrances. If Landlord's interest in the Property of the Lease,
or the rents, issues or profits therefrom, are subject to any deed of trust,
mortgage or assignment for security, any Guarantor's acquisition of Landlord's
interest in the Property or Lease shall not affect any of Guarantor's
obligations under this Guaranty. In such event, this Guaranty shall nevertheless
continue in full force and effect for the benefit of any mortgagee, beneficiary,
trustee or assignee or any purchaser at any sale by judicial foreclosure or
under any private power of sale, and their successors and assigns. Any married
Guarantor expressly agrees that Landlord has recourse against any Guarantor's
separate property or all of such Guarantor's obligations hereunder.

 

9.           Guarantor's Duty. Guarantors assume the responsibility to remain
informed of the financial condition of Tenant and of all other circumstances
bearing upon the risk of Tenant's default, which reasonable inquiry would
reveal, and agree that Landlord shall have no duty to advise Guarantors of
information known to it regarding such condition or any such circumstances.





 

10.        Landlord's Reliance. Landlord shall not be required to inquire into
the powers of Tenant of the officers, employees, partners or agents acting or
purporting to act on its behalf, any indebtedness made or created in reliance
upon the professed exercise of such powers shall be guaranteed under this
Guaranty.

 

11.        Incorporation of Certain Lease Provisions. Each Guarantor hereby
represents and warrants to Landlord that such Guarantor has received a copy of
the Lease, has read or had the opportunity to read the Lease, and understands
the terms of the Lease. The provisions in the Lease relating to the execution of
additional documents, legal proceedings by Landlord against Tenant, severability
of the provisions of the Lease, interpretation of the Lease, notices, waivers,
the applicable laws which govern the interpretation of the Lease and the
authority of the Tenant to execute the Lease are incorporated herein in their
entirety by this reference and made a part hereof. Any reference in those
provisions to "Tenant" shall mean each Guarantor and any reference in those
provisions to the "Lease" shall mean this Guaranty, except that (a) any notice
which any Guarantor desires or is required to provide to Landlord shall be
effective only if signed by all Guarantors and (b) any notice which Landlord
desires or is required to provide to any Guarantor shall be sent to such
Guarantor at such Guarantor's address indicated below, or if no address is
indicated below, at the address for notices to be sent to Tenant under the
Lease.

 

Signed on     By:   Todd Ault     Address  

 

CONSULT YOUR ATTORNEY -This document has been prepared for approval by your
attorney. No representation or recommendation is made by or the Southern
California Chapter of the Society of Industrial Realtors, Inc., or the agents or
employees of either of them as to the legal sufficiency legal effect, or tax
consequences of this document or the transaction to which it relates. These are
questions for your attorney.



 

After Tenant has paid Eighteen (18) full months Rent, including Common Area
Maintenance Fees, and provided the Lease is then in full force and effect, and
Tenant is then in occupancy of the premises and has made all payments when due
and 1s not then m default thereof, Todd Ault will then be released from the
obligations of this Lease Guaranty.

 



17

 

